UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
LUIS SUMBA, Docket No. 21-cv-04024
Plaintiff,
-against- STIPULATION
NKN CONSTRUCTION, INC., and
MUHAMMAD NAWAZ,
Defendants.
-- x

 

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel
in the above entitled action that Defendants NKN CONSTRUCTION, INC. and
MUHAMMAD NAWA2Z’s time to answer or otherwise respond to the Complaint in the
above-captioned matter is adjourned until October 5, 2021.

Defendants NEN CONSTRUCTION, INC. and MUHAMMAD NAWAZ’s
hereby waive their right to assert inadequate service of process as an affirmative defense.

This stipulation may be signed by counsel and delivered to other counsel by

facsimile and may be filed with the Court as such.

“_- David S. Feather, Esq.

Dated: Garden City, New York

Zp 16, 2021

Michael DiGiulio, Esq.

   

JOSEPH & KIRSCHENBAUM LLP FEATHER LAW FIRM, P.C.
Attorneys for Plaintiff Attorneys Defendants

32 Broadway, Suite 601 666 Old Country Road - Suite 605
New York, New York 10004 Garden City, New York 11530

(212) 688-5640 (516) 745-9000
